DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 08/01/2022 is acknowledged.  The traversal is on the ground(s) that Group II (independent claim 13), as amended now, requires “predetermining, via a processor and a set of sensors in communication with the cavitated fluid in the processing tank, density of abrasive media in the cavitated fluid in the processing tank.” Applicant further argues that “Because the process of Group II cannot be practiced by an apparatus that does not require a set of sensors, as defined by the apparatus of Group I, withdrawal of the restriction requirement between Group I and Group II is respectfully requested.” 
This is not found persuasive because Group I still requires that the processor to be coupled to the set of sensors while the newly amended claims 13 of Group II does not require the processor to be coupled to the set of sensors and only requires the processor and set of sensors to communicate with each other.
	Applicant further argues that the subject matter of Groups I, II, and III is sufficiently similar not to impose an undue burden on the examiner to examine the claims of all three groups.  The examiner respectfully disagrees with above argument.  The fact that the three groups of inventions have acquired a separate status in the in view of their different classifications and divergent subject matter means that a different field of search would be required for each group of invention.  Searching extra resources would indeed present undue burden on the examiner especially as one prior art applicable to one invention may not likely be applicable to another invention within the groups.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (JP 2007155544 A) in view of Li et al. (CN 108608338 A) and Chang et al. (US 5,235,179).
As applied to claims 1 and 2, Kurokawa et al. teach a system (1) for managing abrasive media in a cavitated fluid (liquid P) within a processing tank (chamber 2) for use in performing cavitation peening technique on a workpiece (target object W) in the processing tank (chamber 2, Fig. 1, paragraph [0007], lines 4-10, paragraph [0008], lines 3-9, paragraph [0025], lines  ).  Kurokawa et al. further teach that a strainer (22) and filtering apparatus (23) are used to remove abrasive media (grinding/polishing grain A, Fig. 1) and that the input of the abrasive media (A) to the processing tank (2) is appropriately adjusted so that the circulating load of the abrasive media may become appropriate (paragraph [0025]).  As such, Kurokawa et al. is concerned with the concentration and density of the abrasive media in the processing tank.  However, Kurokawa et al. fails to explicitly teach that the system is comprised of a set of sensors in communication with the cavitated fluid in the processing tank; and a processor coupled to the set of sensors, the processor configured to determine a density of an abrasive media in the cavitated fluid in the processing tank in response to input from the set of sensors, and facilitate maintaining the density of abrasive media in the cavitated fluid in the processing tank at a level that is greater than or equal to a threshold level of abrasive media (as in claim 1) and that the processor is configured to facilitate adding abrasive media to the cavitated fluid in response to detecting that a current level of abrasive media in the cavitated fluid is less than the threshold level of abrasive media; and maintain the current level of abrasive media in the cavitated fluid in response to detecting that the current level of abrasive media in the cavitated fluid is greater than or equal to the threshold level of abrasive media (as in claim 2).
Li et al. teach an abrasive jet generating system for managing and accurately control the concentration of the abrasive media in a turbulent fluid tank (5, paragraph [0009], lines 1-2).  The system includes an abrasive concentration sensor (12) configured to communicate with the fluid in the processing tank (Fig. 1) and a processor (control computer 15) coupled to the sensor (12,  Fig. 1, paragraph [0010], lines 1-7).  The processor is configured to determine a density/concentration of an abrasive media in the cavitated fluid in the processing tank in response to input from the sensor, and facilitate maintaining the density of abrasive media in the cavitated fluid in the processing tank at a level that is greater than or equal to a threshold level of abrasive media.  Li et al. teach wherein the processor, to facilitate maintaining the density of abrasive media in the cavitated fluid in the processing tank, is configured to facilitate adding abrasive media to the cavitated fluid in response to detecting that a current level of abrasive media in the cavitated fluid is less than the threshold level of abrasive media; and maintain the current level of abrasive media in the cavitated fluid in response to detecting that the current level of abrasive media in the cavitated fluid is greater than or equal to the threshold level of abrasive media (paragraph [0033], lines 16-28).
Chang et al. teach it is well-known to use a plurality of density sensors for measuring density changes at a plurality of liquid depths within a liquid container (20, col. 2, lines 37-40, Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the sensor and processor of Li et al. in the system of Kurokawa et al., as an effective means of monitoring, managing and replenishing adequate supply of the abrasive media into the cavitation fluid resulting in an enhanced performance of the cavitation peening of the workpiece.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a plurality of density sensors for the density sensor of Kurokawa et al./Li et al., as taught by Chang et al., in order to provide a more precise and accurate measurement of the density of abrasive material at different locations of the processing tank which would result in a more enhanced cavitation peening of the whole workpiece.

As applied to claim 6, Kurokawa et al. as modified by Li et al. and Chang et al. teach the invention cited including a system with a processor in fluid communication with the processing tank to control the density and concentration of abrasive media in the cavitation fluid..  Kurokawa et al. further teach an abrasive media distribution device (7, 7a/7b, Fig. 1, paragraph [0025]) within the processing tank (chamber 2), the abrasive media distribution device configured to spread settled abrasive media in the processing tank to the cavitated fluid to increase a uniformity of abrasive media throughout the processing tank.

As applied to claims 10 and 11, Kurokawa et al. as modified by Li et al. and Chang et al. teach the invention cited including a system with a plurality of density sensors and a processor coupled to the sensors and in fluid communication with the processing tank to control the density and concentration of abrasive media in the cavitation fluid.  Li et al. teach the processor in conjunction with the sensor facilitate maintaining a uniform density of abrasive media in the cavitated fluid throughout the processing tank (paragraph [0033], lines 16-28) and Chang et al. teach that a plurality of density sensors are used for measuring density changes at a plurality of liquid depths within a liquid container (20, col. 2, lines 37-40, Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized in the system of Kurokawa et al. a plurality of sensors each located at different location in the processing tank and determine density of the abrasive material in the cavitated fluid throughout the processing tank, as taught by Li et al. and Chang et al., in order to allow a uniform removal of material from the entire surface of the workpiece.

Claim(s) 3-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (JP 2007155544 A) in view of Li et al. (CN 108608338 A) and Chang et al. (US 5,235,179) as applied to claim 1 above, and further in view of Joen et al. (US 5,276,998).
As applied to claim 3, Kurokawa et al. as modified by Li et al. and Chang et al. teach the invention cited including a system with a processor in fluid communication with the processing tank to control the density and concentration of abrasive media in the cavitation fluid.  However, the combination does not explicitly teach an abrasive media addition device configured to add recycled abrasive media to the cavitated fluid in the processing tank.
Joen et al. teach an apparatus for washing and cleaning workpieces (14) wherein workpieces are loaded into a fixture chamber (12), and the chamber is filled with an abrasive cleaning media such as steel pins (46).  The workpieces are directly vibrated through fixturing in the confined media as working fluid continuously flows through the fixture chamber (abstract).   Once the abrasive media (46) in the cavitation fluid (working fluid) exit the chamber (12) then the abrasive media is washed and cleaned and travels to a media recovery system (48) and then the recycled abrasive media (46) returns to the abrasive media addition device (24) to be added to the cavitation fluid in the processing tank (Fig. 1, col. 5, lines 19-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the system of Kurokawa et al. as modified by Li et al. and Chang et al., an abrasive media addition device in fluid communication with the processing tank, as taught by Joen et al., as an effective means of utilizing additional abrasive media in form of recycled media in the system resulting in substantial manufacturing cost savings.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the abrasive media addition device in communication with the processor in order to control and adjust the rate of adding the recycled media based on the amount of spent media exited during the operation of the system. 
 
As applied to claim 4, Kurokawa et al. as modified by Li et al., Chang et al. and Joen et al. teach the invention cited including an abrasive media addition device to add recycled abrasive media to the cavitated fluid in the processing tank.  Kurokawa et al. further teach an abrasive media distribution device (7, 7a/7b, Fig. 1, paragraph [0025]) within the processing tank (chamber 2), the abrasive media distribution device configured to spread settled abrasive media in the processing tank to the cavitated fluid to increase a uniformity of abrasive media throughout the processing tank.

As applied to claims 7-9, Kurokawa et al. as modified by Li et al. and Chang et al. teach the invention cited including a system with a processor in fluid communication with the processing tank to control the density and concentration of abrasive media in the cavitation fluid.  However, the combination does not explicitly teach a recirculation system coupled to the processing tank configured to receive overflow cavitation fluid from the processing tank; and supply abrasive media in the overflow cavitation fluid back to the processing tank for re-use in the cavitated fluid (as in claim 7), an input device to remove material from a surface of the workpiece and the recirculation system to supply water to the input device (as in claim 8) and an input device to remove material from a surface of the workpiece and the a water source coupled to the input device (as in claim 9).
Joen et al. teach an apparatus for washing and cleaning workpieces (14) including a recirculation system wherein workpieces are loaded into a fixture chamber (12), and the chamber is filled with an abrasive cleaning media such as steel pins (46).  The workpieces are directly vibrated through fixturing in the confined media as working fluid continuously flows through the fixture chamber (abstract, continuously flow means there is an overflow exiting the chamber).   Once the abrasive media (46) in the cavitation fluid (working fluid) exit the chamber (12) then the abrasive media is washed and cleaned and travels to a media recovery system (48) and then the recycled abrasive media (46) returns to the abrasive media addition device (24) to be added to the cavitation fluid in the processing tank (Fig. 1, col. 5, lines 19-26).  Joen et al. teach a recirculaion system coupled to processing tank by teaching that the working fluid flows through the media conveyor (30) into a collection sump (32) and flows by pump (34) through filters (36, 38) and valve (40) to input device in form of fluid inlet (26, paragraph bridging cols. 4 and 5, Fig. 1).  Joen et al. further teach the recirculation system supplies water by valve (40) into the input device (26, Fig. 1 and that a water source (sump 32 and pump 34) is fluidly coupled to the input source (26, Fig. 1) and that the working fluid/water running through the input device (26) enters the processing tank (12) and is used to remove material from a surface of the workpiece (14, Fig. 1, col. 6, lines 39-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the system of Kurokawa et al. as modified by Li et al. and Chang et al., a recirculation system, input device and water source, as taught by Joen et al., as an effective means of removing material from a surface of the workpiece to clean the workpiece and capturing the used abrasive media and reuse the media and the water/working fluid back in the system resulting in substantial manufacturing cost savings.  

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/04/2022